DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Applicant’s arguments and claim amendments filed 6/8/2022, regarding the previous 35 USC 103 rejections of claims 1 and 3-20 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1 and 3-20 have been withdrawn.  However, a new ground of rejection is presented.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bucur et al. (US 2017/0194640, as submitted by Applicant in the IDS forms, hereinafter Bucur).
 Regarding claim 1, 7, 8, 10 and 15-17, Bucur discloses powder mass comprising a particulate of a cathode active material for a lithium-selenium battery (Abstract, para. 4, 15), said particulate comprising one or a plurality of cathode active material particles being embraced or encapsulated by a thin layer of a protecting polymer which is a polymer consisting of poly(ethylene oxide) (PEO) inherently having a lithium ion conductivity from 10-5 S/cm to 10-2 S/cm at room temperature (Abstract, para. 60, 66-68, where the protecting polymer encapsulating the hybrid particles is PEO and see Applicant’s specification Table 1 where all of the PEO examples fall into the 10-5 S/cm to 10-2 S/cm lithium ion conductivity range with emphasis of the LiClO4 example with PEO where the lithium salt used in Bucur para. 76 is LiClO4), wherein said cathode active material particles are selected from selenium mixed with tellurium (Abstract, para. 54).  However, Bucur does not disclose the thickness of polymeric layer to be 0.5 nm to 100 nm.  Bucur does disclose that the size of the polymeric layer encapsulating the core can be optimized in order to encapsulate and protect the Se/S hybrid particular while optimizing charge (para. 63-67).  Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to have the thickness of the polymeric layer to be 0.5 nm to 100 nm in order to encapsulate and protect the Se/S hybrid particular while optimizing charge from the hybrid particles. “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 3 and 6, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses a lithium salt dispersed between chains of said protecting polymer wherein said lithium salt is LiClO4 (para. 76)
Regarding claims 4, 5, and 11-14, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses wherein said protecting polymer layer contains an electrically conductive material of carbon nanofiber dispersed therein. (para. 8, 54) However, Bucur does not specifically disclose wherein the conducting carbon has a thickness or diameter less than 100 nm.  Bucur does disclose that a minimal use of carbon nanofibers in the polymer does increase the conductivity of the cathode, (para. 8, 54) therefore it would be obvious to one of ordinary skill in the art at the time of filing optimize the carbon nanofibers in the polymer to be less than 100 in order to optimize the conductivity of the cathode.  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 9, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses wherein said the particulate is substantially or essentially spherical in shape. (para. 67)
Regarding claim 18, Bucur discloses the cathode active material layer of claim 1, as shown above, and Bucur further discloses a binder that bonds said multiple particulates together (para. 71)
Regarding claims 19 and 20, Bucur discloses the cathode active material layer of claim 18, as shown above, and Bucur further discloses an rechargeable lithium-selenium cell containing an anode active material layer (para. 74)  ,the cathode active material layer (Abstract, para. 73), an optional cathode current collector, and an electrolyte in ionic contact with said anode active material layer and said cathode active material layer (para. 74-76)

Response to Arguments
Applicant’s arguments and claim amendments filed 6/8/2022, regarding the previous 35 USC 103 rejections of claims 1 and 3-20 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1 and 3-20 have been withdrawn.  However, a new ground of rejection is presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729